UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2009 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 333-1399326 ROHAT RESOURCES, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of 20-5913810 incorporation or organization) (IRS Identification No.) Flat 165, Oi Ping House, Oi Tung Estate Aldrich Bay, Shaukeiwan, Hong Kong (Address of principal executive offices) 852-9349-0468 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes[ ]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [ ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distributions of securities under a plan confirmed by a court. Yes [ ]No [ ] APPLICABLE TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class - Common Stock, 6,487,500 shares outstanding as of May 27, 2009. 1 ROHAT RESOURCES, INC. TABLE OF CONTENTs Page No PART I FINANCIAL INFORMATION Item 1Financial Statements (Unaudited) Balance Sheets 3 Statements of Operations . 4 Statements of Changes in Stockholders' Equity (Deficiency) 5 Statements of Cash Flows 6 Note to Financial Statements 7 Item 2Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3Quantitative and Qualitative Disclosures about Market Risk 14 Item 4T Controls and Procedures 14 PART II OTHER INFORMATION Item 1Legal Proceedings 14 Item 1A Risk Factors 14 Item 2Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3Defaults Upon Senior Securities 14 Item 4Submission of Matters to a Vote of Security Holders 14 Item 5Other Information 14 Item 6Exhibits 15 Signatures 16 2 PART I. FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS. ROHAT RESOURCES, INC. (An Exploration Stage Company) Balance Sheets (Unaudited) (Audited) April 30,2009 October 31, 2008 Assets Current assets Cash in escrow 68 68 Total current assets $ 68 $ 68 Liabilities and Stockholders' Deficiency Current liabilities Accounts payable and accrued liabilities 5,685 26,414 Due to related parties - 9,809 Total current liabilities $ 5,685 $ 36,223 Stockholders’ Deficiency Preferred stock $0.001 par value 10,000,000 shares authorized; none issued - - Common stock $0.001 par value; 100,000,000 shares authorized; 6,487,500 shares issued and outstanding 6,488 6,488 Additional paid-in-capital 78,559 32,562 Deficit accumulated during exploration stage (90,664 ) (75,205 ) Total stockholders' deficiency (5,617 ) (36,155 ) $ 68 $ 68 See notes to financial statements 3 ROHAT RESOURCES, INC. (An Exploration Stage Company) Statements of Operations (Unaudited) For the Period August 25, 2006 Three Monthsended Three monthsended Six Monthsended Six monthsended (Inception) through April 30, 2009 April 30, 2008 April 30, 2009 April 30, 2008 April 30, 2009 Revenues $ - $ - $ - $ - $ - Cost of sales - Gross margin - Operating Expense - General and administrative expenses 5,685 17,300 31,397 21,698 106,602 Loss before income tax expense (5,685 ) (17,300 ) (31,397 ) (21,698 ) (106,602 ) Gain on forgiveness of debt 15,938 - 15,938 - 15,938 Income tax expense - Net income (loss) $ 10,253 $ (17,300 ) $ (15,459 ) $ (21,698 ) $ (90,664 ) Loss per share basic and diluted (0.01 ) (0.01 ) (0.01 ) (0.01 ) (0.01 ) Weighted average number of common shares outstanding basic and diluted 6,487,500 6,487,500 6,487,500 6,487,500 See notes to financial statements 4 ROHAT RESOURCES, INC. (An Exploration Stage Company) Statements of Changes in Stockholders’ Equity (Deficiency) For the Period from August 25, 2006 (Inception) through April 30, 2009 Deficit Additional Accumulated Total Common Stock Paid-in During Stockholders' Shares Amount Capital Exploration Stage Equity September 6,2006 stock issued for cash 4,000,000 $ 4,000 $ - $ - $ 4,000 September 20, 2006 stock issued for cash 485,000 485 1,940 - 2,425 September 27, 2006 stock issued for cash 1,687,500 1,688 15,187 - 16,875 October27,2006 stock issued for cash 315,000 315 15,435 - 15,750 Net loss (16,774 ) (16,774 ) Balance October 31, 2006 6,487,500 6,488 32,562 (16,774 ) 22,276 Net loss - - - (26,702 ) (26,702 ) Balance October 31, 2007 6,487,500 6,488 32,562 (43,476 ) (4,426 ) Net loss - - - (31,729 ) (31,729 ) Balance October 31, 2008 6,487,500 6,488 32,562 (75,205 ) (36,155 ) Net loss (25,712 ) (25,712 ) Balance January 31, 2009 6,487,500 6,488 32,562 (100,917 ) (61,867 ) Additional capital paid in March 5, 2009 45,997 45,997 Net income 10,253 (10,253 ) Balance April 30, 2009 (Unaudited) 6,487,500 $ 6,488 $ 78,559 $ (90,664 ) $ (5,617 ) See notes to financial statements 5 ROHAT RESOURCES, INC. (An Exploration Stage Company) Statements of Cash Flow (Unaudited) For the Period August 25, 2006 Six Monthsended Six Monthsended (Inception) through April 30, 2009 April 30, 2008 April 30, 2009 Cash Flowsfrom Operating Activities Net loss $ (31,397 ) $ (21,698 ) $ (90,664 ) Adjustments to reconcile net loss to net cash used in operating activities Gain on forgiveness of debt 15,938 - - Changes in operating assets and liabilities Accounts payable and accrued liabilities (20,729 ) 20,775 5,685 Due to related party (9,809 ) (799 ) - Net cash used in operating activities 45,997 (1,722 ) (84,979 ) - - - Cash Flows from Financing Activities Proceeds from sale of common stock - - 6,488 Contribution to capital 45,997 - 78,559 Net cash provided by financing activities 45,997 - 85,047 Net increase(decrease) in cash andcash equivalents - (1,722 ) 68 Cash and cash equivalents at beginning of period - 1,984 - Cash and cash equivalents at end of period $ - $ 262 $ 68 Supplemental Disclosures of Cash Flow Information Cash paid during the year for: Interest $ - $ - $ - Income Taxes $ - $ - $ - See notes to financial statements 6 Rohat Resources, Inc. (An Exploration Stage Company) Notes to Financial Statements (Stated in U.S. Dollars) (Unaudited) 1. Nature and Continuance of Operations Rohat Resources, Inc., (“the Company”) was incorporated under the laws of the State of Nevada on August 25, 2006.The Company is an exploration stage company. The Company acquired a 100% interest in a claim on a mineral property located in the New Westminster, Similkameen, Mining Division of British Columbia, Canada and paid approximately $1,500 to keep the claim in good standing through September 8, 2008.The Company did not determine whether this property contained reserves that are economically recoverable and never conducted any exploration of the site. In order to keep our claim in good standing through September 8, 2008, we would have been required to either perform exploration work in the amount of approximately $1,410 or pay the same amount to the Province in lieu of the work. We opted to neither proceed with the exploration work nor pay the fee to the Province in lieu of performing the exploration work. Accordingly, our rights to the claim expired as of September 8, 2008. Our plan of operation for the next 12 months is to explore the acquisition of an operating business. The Company’s tax reporting year end is October 31. These financial statements have been prepared on a going concern basis which assumes the Company will be able to realize its assets and discharge its liabilities in the normal course of business for the foreseeablefuture. The Company has incurred losses since inception resulting in an accumulated deficit of $90,664 as of April 30, 2009 and further losses are anticipated in the development of its business raising substantial doubt about the Company’s ability to continue as a going concern.The ability to continue as a going concern is dependent upon the Company generating profitable operations in the future and/or to obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due.Management intends to finance operating costs over the next twelve months with loans from directors and or private placement of common stock. 2. Summary of Significant Accounting Policies Basis of Presentation The financial statements of the Company have been prepared in accordance with generally accepted accounting principles in the United States of America. All amounts are presented in U.S. dollars. Exploration Stage Company The Company complies with the Financial Accounting Standards Board Statement No.7 and it’s characterization of the Company as an exploration stage enterprise. Mineral Interests Mineral property acquisition, exploration and development costs are expensed as incurred until such time as economic reserves are quantified.The Company never established any proven or probable reserves on its mineral properties.The Company has adopted the provisions of SFAS No. 143 “Accounting for Asset Retirement Obligations” which establishes standards for the initial measurement and subsequent accounting for obligations associated with the sale, abandonment, or other disposal of long –lived tangible assets arising from the acquisition, construction or development and for normal operations of such assets. Use of Estimates and Assumptions The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the period.Actual results could differ from those estimates. Foreign Currency Translation The financial statements are presented in United States dollars.In accordance with Statement of Financial Accounting Standards No. 52 “Foreign Currency Translation,” foreign denominated monetary assets and liabilities are translated into their United States dollar equivalents using foreign exchange rates which prevailed at the balance sheet date.Non monetary assets and liabilities are translated at the exchange rates prevailing on the transaction date.Revenue and expenses are translated at average rates of exchange during the year.Gains or losses resulting from foreign currency transactions are included in results of operations. 7 Fair Value of Financial Instruments The carrying value of cash and accounts payable and accrued liabilities approximates their fair value because of the short maturity of these instruments.Unless otherwise noted, it is management’s opinion the Company is not exposed to significant interest currency or credit risks arising from these financial instruments. Environment Costs Environmental expenditures that relate to current operations are expensed or capitalized as appropriate.Expenditures that relate to an existing condition caused by past operations, and which do not contribute to current or future revenue generation, are expensed.Liabilities are recorded when environmental assessments and/or remedial efforts are probably, and the cost can be reasonably estimated.Generally, the timing of these accruals coincides with the earlier of completion of a feasibility study or the Company’s commitments to plan of action based on the then known facts. Income Taxes The Company follows the accrual method of accounting for income taxes.Under this method, deferred income tax assets and liabilities are recognized for the estimated tax consequences attributable to differences between the financial statement carrying values and their respective income tax basis (temporary differences).The effect on the deferred income tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. At April 30, 2009 a full deferred tax asset valuation allowance has been provided and no deferred tax asset has been recorded. Basic and Diluted Loss per Share The Company computes loss per share in accordance with SFAS No. 128. “Earnings per Share”, which requires presentation of both basic and diluted earnings per share on the face of the statement of operations. Basic loss per share is computed by dividing net loss available to common shareholders by the weighted average number of outstanding common shares during the period.Diluted loss per share gives effect to all dilutive potential common shares outstanding during the period.Dilutive loss per share excludes all potential common shares if their effect is anti-dilutive. The Company has no potential dilutive instruments and, accordingly, basic loss and diluted loss per share are equal. Stock based Compensation In December 2004, the FASB issued SFAS No. 123R, “Share-Based Payments,” which replaced SFAS No. 123, “Accounting for Stock-Based Compensation” and superseded APB Opinion No. 25, “Accounting for Stock Issued to Employees.”In January 2005, the Securities and Exchange Commission (“SEC”) issued Staff Accounting Bulletin (“SAB”) No. 107, “Share-Based Payment,” which provides supplemental implementation guidance for SFAS No. 123RSFAS No. 123R requires all share based payments to employees , including grants of employee stock options, to be recognized in the financial statements based on the grant date fair value of the award.SFAS No. 123R was to be effective for interim or annual reporting periods beginning on or after June 15, 2005, but in April 2005, the SEC issued a rule that will permit most registrants to implement SFAS No. 123R at the beginning of their next fiscal year, instead of the next reporting period as required by SFAS No. 123R.The pro-forma disclosures previously permitted under SFAS No. 123R no longer will be an alternative to financial statement recognition.Under SFAS No. 123R, the Company must determine the appropriate fair value model to be used for valuing share-based payments, the amortization method for compensation costs and the transition method to be used at date of adoption. The transition methods include prospective and retroactive adoption options.Under the retroactive options, prior periods may be restated either as of the beginning of the year of adoption or for all periods presented.The prospective method requires that compensation expense be recorded for all unvested stock options and restricted stock at the beginning of the first quarter of adoption of SFAS No. 123R, while the retroactive methods would record compensation expense for all unvested stock options and restricted stock beginning with the first period restated.The Company adopted the modified prospective approach of SFAS No 123R for the period ended April 30, 2009.The Company did not record any compensation expense for the period ended April 30, 2009 because there were no stock options outstanding prior to, or at April 30, 2009. Recent Accounting Pronouncements In June2008, the FASB issued FASB Staff Position EITF 03-6-1, Determining Whether Instruments Granted in Share-Based Payment Transactions Are Participating Securities, (“FSP EITF 03-6-1”). FSP EITF 03-6-1 addresses whether instruments granted in share-based payment transactions are participating securities prior to vesting, and therefore need to be included in the computation of earnings per share under the two-class method as described in FASB Statement of Financial Accounting Standards No.128, “Earnings per Share.” FSP EITF 03-6-1 is effective for financial statements issued for fiscal years beginning on or after December15, 2008 and earlier adoption is prohibited. We are not required to adopt FSP EITF 03-6-1; neither do we believe that FSP EITF 03-6-1 would have material effect on our consolidated financial positionand results of operations if adopted. 8 In May 2008, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 163, “Accounting for Financial Guarantee Insurance Contracts-and interpretation of FASB Statement No. 60”.SFAS No. 163 clarifies how Statement 60 applies to financial guarantee insurance contracts, including the recognition and measurement of premium revenue and claims liabilities. This statement also requires expanded disclosures about financial guarantee insurance contracts.
